DETAILED ACTION

Claim 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. Some of the pages (1-8) are missing. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 06/24/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton et al. (U.S. Patent No. 8,670,564) (Hereinafter Clayton) in view Shimosato et al. (US Patent Application No. 20070177718) (Hereinafter Shimosato).

As per claim 1, Clayton discloses A system, comprising: a first computing device comprising: 
one or more first memory units (fig 1-2, 12, sender apparatus) ;  and 
one or more first processors coupled to the first memory units and configured, upon executing one or more first instructions, (fig 1-2, 25, encryption logic) to: 
generate a first encryption key (col 2, lines 45-47, a sender generates the encryption key);  
encrypt, using the first encryption key, data for transmittal to a second computing device (col 2, lines 45-47, the encryption logic randomly generates various numbers, including a key that is used to encrypt the data according to any known encryption scheme);  and
 transmit the encrypted data for receipt by the second computing device (fig 1,3, 25, col 2, lines 45-51, The encryption logic uses the key to encrypt data that is to be sent to the recipient);  and
 the second computing device comprising (fig 1): 
one or more second memory units (fig 1 and 3);  and
one or more second processors coupled to the second memory units and configured, upon executing one or more second instructions (fig 1 and 3, Decryption logic), to: 

generate a second encryption key that matches the first encryption key (col 5, lines 25-31, encryption logic 28, to generate the parameters that are provided to the decryption logic 28 for enabling this logic 28 to calculate the key, K); 
decrypt the encrypted data using the second encryption key (col 6, lines 11-13, The decryption logic 28 may then use K as the key to decrypt the encrypted data 14 received from the sender apparatus 12). Clayton does not disclose transmit the data for use. However, Shimosato discloses transmitting the data for use (para 28, decrypted to thereby form the video data of the base band, and this video data is displayed on a screen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clayton and Shimosato. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claim 2,   A system, comprising: a second computing device comprising:
 one or more memory units (fig 1 and 3);  
one or more processors coupled to the memory units and 
configured, upon executing one or more instructions (fig 1 and 3), to:
 receive encrypted data from a first computing device, wherein the encrypted data is encrypted based on a first encryption key (col 2, lines 45-47, the encryption logic randomly generates various numbers, including a key that is used to encrypt the data according to any known encryption scheme; col 5, lines 25-31, encryption logic 28, to 
generate a second encryption key that matches the first encryption key (col 5, lines 25-31, encryption logic 28, to generate the parameters that are provided to the decryption logic 28 for enabling this logic 28 to calculate the key, K);  
decrypt the encrypted data using the second encryption key (col 6, lines 11-13, The decryption logic 28 may then use K as the key to decrypt the encrypted data 14 received from the sender apparatus 12).  Clayton does not disclose transmit the data for use. However, Shimosato discloses transmitting the data for use (para 28, decrypted to thereby form the video data of the base band, and this video data is displayed on a screen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clayton and Shimosato. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based).  

As per claim 2, claim is rejected for the same reasons including motivation as claim 2, above. In addition, Clayton discloses wherein the one or more processors of the second computing device are further configured, upon executing the one or more 
instructions, to generate the second encryption key by pseudo randomly 
generating the second encryption key (col 5, lines 25-31, encryption logic 28, to generate the parameters that are provided to the decryption logic 28 for enabling this logic 28 to calculate the key, K). 
 
As per claim 4, claim is rejected for the same reasons including motivation as claim 2, above. In addition, Clayton discloses wherein the one or more processors of the second computing device are further configured, upon executing the one or more 
instructions, to generate the second encryption key using one or more seed 
values (col 5, lines 25-31, encryption logic 28, to generate the parameters that are provided to the decryption logic 28 for enabling this logic 28 to calculate the key, K, The seed () method is used to initialize the random number generator. The random number generator needs a number to start with (a seed value), to be able to generate a random number). 
 
As per claim 5, claim is rejected for the same reasons including motivation as claim 2, above. In addition, Clayton discloses wherein the one or more processors of the second computing device are further configured, upon executing the one or more 
instructions, to delete the second encryption key (fig 4, col 8, lines 40-42, the logic 28 deletes K, as indicated by block 169). 
 
As per claim 6, claim is rejected for the same reasons including motivation as claim 2, above. In addition, Clayton discloses wherein the second encryption key is identical to the first encryption key (fig 4, same hash function generate and calculate the encryption key). 
 
As per claim 7, claim is rejected for the same reasons including motivation as claim 2, above. In addition, Clayton discloses wherein the one or more processors of the second computing device are further configured, upon executing the one or more 
instructions, to generate the second encryption key in real time after receiving the encrypted data (fig 4, same hash function generate and calculate the encryption key, 
 
As per claim 8, claim is rejected for the same reasons including motivation as claim 2, above. In addition, Shimosato discloses wherein transmitting the data for use comprises transmitting the data for storage or transmitting the data for display to a user (para 28, decrypted to thereby form the video data of the base band, and this video data is displayed on a screen). 
 
As per claim 9, claim is rejected for the same reasons including motivation as claim 2, above. In addition, Clayton discloses wherein the one or more processors of the second computing device are further configured, upon executing the one or more 
instructions, to: 
receive second encrypted data from the first computing device, wherein the second encrypted data is encrypted based on a third encryption key (fig 4, same hash function generate and calculate the encryption key, Note that if another message is to be communicated between the sender apparatus 12 and the recipient apparatus 15, the same method shown by FIG. 4 may be used to transmit the message in either direction.);  
generate a fourth encryption key that matches the third encryption key (fig 4, same hash function generate and calculate the encryption key, Note that if another message is to be communicated between the sender apparatus 12 and the recipient 
decrypt the second encrypted data using the fourth encryption key; and
 transmit the second data for use(fig 4, same hash function generate and calculate the encryption key, Note that if another message is to be communicated between the sender apparatus 12 and the recipient apparatus 15, the same method shown by FIG. 4 may be used to transmit the message in either direction.). 
 
As per claim 10, claim is rejected for the same reasons including motivation as claim 2, above. In addition, Shimosato discloses wherein the data is a frame of a video (para 28, every frame of the video data). 
 
As per claim 11, claim is rejected for the same reasons including motivation as claim 2, above. In addition, Shimosato discloses, wherein the second computing device is or includes a monitor (para 28, decrypted to thereby form the video data of the base band, and this video data is displayed on a screen). 
 
As per claim 12, claim is rejected for the same reasons as claim 2, above. 

As per claim 13, claim is rejected for the same reasons as claim 3, above. 

As per claim 14, claim is rejected for the same reasons as claim 4, above.

As per claim 15, claim is rejected for the same reasons as claim 5, above.

As per claim 16, claim is rejected for the same reasons as claim 6, above.

As per claim 17, claim is rejected for the same reasons as claim 7, above.

As per claim 18, claim is rejected for the same reasons as claim 8, above.

As per claim 19, claim is rejected for the same reasons as claim 9, above.

As per claim 20, claim is rejected for the same reasons as claim 10, above.

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493